Title: To Benjamin Franklin from Thomas McKean, 21 July 1781
From: McKean, Thomas
To: Franklin, Benjamin


Sir,
Philada July 21. 1781
By the Act of the 26th. June, which I have the Honor to inclose, you will perceive that the United States in Congress assembled have appointed Mr Francis Dana Secretary to the Commission for negotiating a Peace, until such Time as he can proceed to the Court of Petersburg either in a public or private Capacity, without risking the Interest or Dignity of the United States; and have continued to him, while acting in that Capacity, & during the Time he shall be in a private Capacity in Russia, the Salary allowed him by the Act of 5th. October 1779, which is one thousand Pounds Sterling. I am therefore to desire you to pay him, out of any Funds you may have in your hands belonging to the United States, the Amount of his Salary while he acts as secretary to the Ministers plenipotentiary of the United States for negotiating a Peace, or during the Time he shall be in a private Character in Russia.
I have it farther in Charge to desire you to furnish him with a Sum sufficient to enable him to engage a private Secretary or Clerk when he shall assume his public Character of Minister plenipotentiary at the Court of Petersburg—
I am Sir & &
Th: McK Pt:
To the Honorable Doctr: Franklin—
 
Notation: (Duplicate sent)
